

115 HR 1956 IH: Caring for the Families of our Wounded and Fallen Heroes Act
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1956IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Roe of Tennessee introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to increase the amounts of educational assistance payable
			 under Survivors' and Dependents' Educational Assistance Program of the
			 Department of Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Caring for the Families of our Wounded and Fallen Heroes Act. 2.Increase in amounts of educational assistance payable under Survivors’ and Dependents’ Educational Assistance Program of Department of Veterans Affairs (a)IncreaseSection 3532 of title 38, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)by striking $788 and inserting $1,224; (ii)by striking $592 and inserting $967; and
 (iii)by striking $394 and inserting $710; and (B)in paragraph (2)(B), by striking $788 and inserting $1,224; and
 (2)in subsection (b), by striking $788 and inserting $1,224. (b)Effective dateThe amendments made by subsection (a) shall apply with respect to a month that begins after the date that is 18 months after the date of the enactment of this Act.
			